Citation Nr: 1008465	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-06 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to the service-connected 
anterior cruciate ligament (ACL) deficient right knee with 
degenerative joint disease (DJD).

2.  Entitlement to an evaluation in excess of 10 percent for 
an ACL deficient right knee with DJD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1969.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from September 2006 and December 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, which 
denied the benefits sought on appeal.

The Veteran presented testimony before the Board at a 
December 2009 video conference hearing.  The transcript has 
been associated with the claims folder.

The claim of entitlement to an evaluation in excess of 10 
percent for an ACL deficient right knee with DJD is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Affording the Veteran all reasonable doubt, the left knee 
disability, variously diagnosed as DJD, ACL injury, and 
lateral meniscal tear, is proximately due to or the result of 
the service-connected  ACL deficient right knee with DJD.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a left knee disability, variously diagnosed as DJD, ACL 
injury, and lateral meniscal tear, are met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to 
notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

The Board is satisfied that all necessary development 
pertaining to the claim on appeal has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a full grant of the benefit sought on appeal 
by the Veteran.  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).
In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability, which is proximately due to, or the result 
of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a non service-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service 
connection for a left knee disability.  Specifically, he 
contends that his left knee problems are secondary to strain 
and stress placed on that knee as a result of an altered gait 
from the service-connected right knee disability.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the weight of such evidence is in 
approximate balance and will grant service connection for a 
left knee disability.  
38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 
(1993) (Observing that under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the claimant shall 
prevail upon the issue).  The Board notes there was an 
allegation that the left knee was injured in service and 
hence, directly related to such; however, the Board finds 
that service connection is warranted on a secondary causation 
basis.  38 C.F.R. § 3.310.  Thus, the discussion below will 
only include those facts pertinent to an award on these 
grounds.     

In this regard, the Board notes that service connection is 
currently in effect for an ACL deficient right knee with DJD.  
In August 2005, the Veteran presented to Dr. JLC with 
complaints of left knee pain, swelling, and stiffness.  He 
denied any known injury to that knee.  An August 2005 
magnetic resonance imaging (MRI) study revealed the Veteran 
had a likely chronic, ACL injury, a complex posterior lateral 
meniscal tear, and a small undersurface tear of the body/horn 
junction of the medial meniscus.  According to Dr. JLC, the 
left knee also exhibited DJD.  

The Veteran was afforded a VA examination in September 2006.  
The Veteran's claims file was not available for review.  The 
Veteran endorsed left knee problems, to include damage to the 
ACL.  X-rays showed degenerative changes in all compartments.  
The Veteran was diagnosed with patellofemoral syndrome of the 
left knee, with residuals.  The examiner opined he could not 
state without resorting to unfounded speculation that the 
left knee problems were the result of the problems with the 
right knee, i.e. ACL deficient right knee, status post 
debridement with residuals.   

In an August 2005 letter, Dr. JLC noted the Veteran was being 
treated for severe left knee pain secondary to his right knee 
osteoarthritis.  Dr. JLC further indicated that the Veteran 
injured his right knee in service, and that since that time 
the Veteran's left knee had taken excessive strain, which led 
to meniscal tearing and cartilage breakdown.

In an additional letter from Dr. JLC dated in April 2007, he 
reiterated that the Veteran injured his right knee during 
service.  He opined that as a result of this injury, the 
Veteran's gait was affected and contributed to his left knee 
problems.    

After review of the claims file, including letters from Dr. 
JLC, and physical examination of the Veteran in May 2009, the 
VA examiner opined that it would be speculation to say there 
was a causal relationship between the mild DJD of the left 
knee and the service-connected right knee.     

It is arguable that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  The Board notes that the opinions of Dr. JLC 
appear well-reasoned and that Dr. JLC is a practicing 
physician and surgeon specializing in the areas of sports 
medicine and orthopedic surgery.  He has treated and 
performed surgery upon both of the Veteran's knees and has 
personal and expert knowledge of the Veteran's left and right 
knee conditions.  His opinion as to the etiology of the 
Veteran's left knee disability-specifically that the 
service-connected right knee disability is the cause of an 
altered gait and significant strain on the left knee 
resulting in left knee disability--is therefore of high 
probative weight and value.  Because a state of at least 
relative equipoise has been reached in this case, the benefit 
of the doubt rule is for application.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 
421 (1993).  

As highlighted above, the current medical evidence contains 
conflicting evidence regarding the etiology of the Veteran's 
left knee disability.  There is however medical evidence of 
significant probative weight and value in support of the 
Veteran's claim.  The Board finds that a substantial doubt 
has arisen.  38 C.F.R. § 3.102.  Therefore, the Board is 
resolving reasonable doubt in favor of the Veteran, and 
awarding service connection for a left knee disability, 
variously diagnosed as DJD, ACL injury, and lateral meniscal 
tear, as secondary to the service-connected ACL deficient 
right knee with DJD.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left knee disability, 
variously diagnosed as DJD, ACL injury, and lateral meniscal 
tear, is granted.


REMAND

The Veteran has also filed a claim of entitlement to an 
evaluation in excess of 10 percent for an ACL deficient right 
knee with DJD.  A determination has been made that additional 
evidentiary development is necessary.  Accordingly, further 
appellate consideration will be deferred and this case 
remanded for action as described below.

A remand is necessary to afford the Veteran an additional VA 
examination in connection with his claim.  38 U.S.C.A. 
§ 5103A (d).  During the December 2009 Board hearing, the 
Veteran testified that his right knee was more severe than 
the 10 percent currently assigned.  BVA Transcript at 3.  
Specifically, he indicated that he suffered from increased 
pain, stiffness, popping, some instability, and swelling with 
any heavy lifting.  Id.   He further testified that he wore a 
knee brace and felt some loose movement in the joint.  BVA 
Transcript at 4.

Records from the Veteran's private physician, specifically 
those dated in August 2005 and April 2007, indicate the 
Veteran was completely disabled as a result of his right knee 
disability.  Dr. JLC further indicated in April 2007 that the 
Veteran had limitations of his daily activities.   

The last VA examination was in September 2006, wherein the 
current complaints were either not reported or objectively 
demonstrated.  The Board would also note that the Veteran's 
claims file was not present at that examination, which is 
contrary to the essentials of evaluative rating, i.e. both in 
the examination and in the evaluation of a disability, it is 
essential that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1.  

It would appear that the Veteran's right knee has worsened in 
severity since the last VA examination in 2006; however, the 
Board can not ascertain to what extent the right knee 
disability has increased in severity, if at all, without a 
new VA examination.  The Board is not free to substitute its 
own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Further, where there is evidence of a material change in the 
Veteran's condition or some question that the service-
connected disability may have undergone an increase in 
severity since the time of the last VA examination, the prior 
VA examination report may be inadequate for rating purposes 
and a new VA examination is required.  38 C.F.R. § 3.327(a); 
See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  

As this matter is being remanded, the agency of original 
jurisdiction should take efforts to ensure that it provides 
the Veteran with notice and assistance that meets all due 
process requirements, including those addressed by recent 
cases from the Court, to include obtaining any additional 
relevant records of VA or private treatment.  See 38 U.S.C.A. 
§ 5103A(a)-(c).  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated his right knee 
disability during the period from October 
2004 forward. 

After obtaining any appropriate 
authorizations for release of medical 
information, obtain any such records that 
are not already associated with the claims 
file from each health care provider the 
Veteran identifies.  

The Veteran should also be advised that 
with respect to private medical evidence 
he may alternatively obtain the records on 
his own and submit them to the RO.

3.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO/AMC should 
schedule a VA orthopedic examination to 
ascertain the current severity of the 
Veteran's service connected ACL deficient 
right knee with DJD.  The Veteran's 
claims folder must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  The examiner 
should indicate that the claims folder 
was reviewed.  All indicated tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.

Following review of the claims file and 
examination of the Veteran, the examiner 
should offer an opinion regarding the 
degree of functional impairment caused by 
the right knee disability.  The examiner 
should conduct range of motion testing of 
the right knee (expressed in degrees, 
with standard ranges provided for 
comparison purposes).  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right knee.  If pain 
on motion is observed, the examiner 
should indicate the point at which pain 
begins.  

In addition, the physician should 
indicate whether, and to what extent, the 
Veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  

The examiner should additionally discuss 
the nature and extent of any instability 
of the right knee.

All examination findings, together with 
the complete rationale for the comments 
and opinions expressed, should be set 
forth in a printed (typewritten) report.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO/AMC should readjudicate the claim for 
a higher rating for the service-connected 
ACL deficient right knee with DJD in 
light of all pertinent evidence and legal 
authority.  Adjudication of the claim for 
a higher evaluation should include 
specific consideration of whether "staged 
rating" (assignment of different ratings 
for distinct periods of time, based on 
the facts found), is appropriate.  See 
Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

5.  If the benefits sought on appeal 
remain denied, the RO/AMC must furnish to 
the Veteran and his representative an 
appropriate supplemental statement of the 
case and afford him an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify the Veteran if further 
action is required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


